Jenkins, P. J.
1. While a policy of fire insurance is required to be in writing, “delivery is not necessary, if, in other respects, the contract is consummated.” Civil Code (1910), § 2470; Home Ins. Co. v. Swann, 34 Ga. App. 19 (128 S. E. 70) ; Home Ins. Co. v. Clinkscales, 35 Ga. App. 360 (133 S. E. 289), 36 Ga. App. 601 (137 S. E. 304),
2. In the instant suit on a note given in payment of premiums on a policy of fire insurance, where the defense pleaded was that the policy had never been issued or delivered to the defendant, and that no notice of the acceptance of his application for insurance had ever been given to him, where the evidence showed without dispute that the policy had been issued and transmitted to the agent of the company for delivery (the agent testifying that the policy was mailed to the defendant, and the defendant denying its receipt), and where it further appeared, with*482out dispute, that the company had received from the insured payment of an installment of the premium note, a finding that the contract of insurance had been consummated was demanded, and a verdict in favor of the defendant was unauthorized by the evidence.
Decided January 15, 1931.
Lawson E. Thompson, for plaintiff.
J. B. Burnside, Homer Legg, for defendant.

Judgment reversed.


Stephens and Bell, JJ., concur.